UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MARION DENNIS MURRAY, SR.,
Plaintiff,
v. Civil Action No. 18-0122 (CKK)
WARDEN GLEN JOHNSON, et al.,

Defendants.

MEMORANDUM OPINION

The Court has reviewed the plaintiffs pro se complaint, keeping in mind that pleadings
filed by pro se litigants are held to less stringent standards than those applied to formal pleadings
drafted by lawyers. See Haines v. Kerner, 404 U.S. 5 l9, 520 (1972). Nevertheless, pro se
litigants, too, must comply With the Federal Rules of Civil Procedure. Jarrell v. Tz'sch, 656 F.
Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a
complaint contain a short and plain statement of the grounds upon Which the Court’s jurisdiction
depends, a short and plain statement of the claim showing that the pleader is entitled to relief,
and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a); see Ashcroft v.
Iqbal, 556 U.S. 662, 678-79 (2009). The purpose of the minimum standard of Rule 8 is to give
fair notice to the defendants of the claims being asserted, sufficient to prepare a responsive
answer, to prepare an adequate defense and to determine Whether the doctrine of res
judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

This complaint contains no factual allegations Whatsoever. Rather, the complaint is an

incomprehensible mix of disj ointed phrases, legal terms, and partial citations to statutes, case

law, and other legal authority. As drafted, the complaint does not comply with Rule 8(a) and it
will be dismissed

An Order is issued separately.

w §
DATE; February§L/J, 2018 CQQZQ ¢p@a\» VQM

COLLEEN KOLLAR KOTELLY
United States District Court Judge